                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

JOE HAND PROMOTIONS, INC.,

               Plaintiff,

vs.                                                          Case No.: 2:18-CV-01014
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Deavers
GLEN ACORD, et al.,

               Defendants.

                                             ORDER

       On January 23, 2019, the United States Magistrate Judge issued a Report and

Recommendation that the Court enter default judgment against Defendant Acords Pizza Sub &

Pub, Inc. (“Acords Pizza”) for failure to secure counsel and file a response to the Complaint on

behalf of the corporation. (See Doc. 24). The parties were advised of their right to object to the

Report and Recommendation. This matter is now before the Court on Defendant Glen Acord’s

letter to the Court that could be construed as an Objection to the Magistrate Judge’s Report and

Recommendation on behalf of Defendant Acords Pizza. (Doc. 28). Plaintiff has not filed a

response. The Court reviews de novo those portions of the Report and Recommendation to

which an objection has been made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b)(3). De novo

review in these circumstances requires at least a review of the evidence before the magistrate

judge; the Court may not act solely on the basis of a magistrate judge’s report and

recommendation. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

       Defendant Glen Acord objects to the Magistrate Judge’s Report and Recommendation

that the Court enter default judgment against Defendant Acords Pizza. (Doc. 28). He argues that

default judgment is improper because he ordered the “fight” from a third-party (“Dish”) and
offered to pay Plaintiff the approximate amount of money made from showing the “fight” at his

establishment. (Id.). However, Defendant Glen Acord, a non-lawyer, cannot represent

Defendant Acords Pizza in this action. As noted in the Report and Recommendation, the Court

has advised Defendant Acords Pizza on three occasions that Defendant Glen Acord may not

represent it in this action. (Doc. 24 at 1-2).

       As of the date the Magistrate Judge entered the Report and Recommendation, no attorney

had entered an appearance on behalf of Defendant Acords Pizza or filed a response to the

Complaint on its behalf. (Id.). No attorney has subsequently entered an appearance on behalf of

Defendant Acords Pizza or filed an objection to the Report and Recommendation on its behalf.

While Defendant Glen Acord may be dissatisfied with the Report and Recommendation, he

cannot represent Defendant Acords Pizza in this action. Defendant Glen Acord, a non-lawyer,

cannot enter an objection to the Magistrate Judge’s Report and Recommendation on behalf of

Defendant Acords Pizza. Therefore, under these circumstances, the Magistrate Judge was

correct in recommending that default be entered against Defendant Acords Pizza Sub & Pub, Inc.

       For the reasons stated above, the Magistrate Judge’s Report and Recommendation is

hereby ADOPTED AND AFFIRMED.

       The Clerk of this Court shall enter default against Defendant Acords Pizza Sub & Pub,

Inc. and, once default is entered, Plaintiff shall be permitted to move for default judgment against

this Defendant. Plaintiff shall specify the amount of damages sought and provide support in the

motion.

       IT IS SO ORDERED.
                                                      s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
 
